As filed with the Securities and Exchange Commission on July 24, 2009 Registration Statement No. 333 - SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-3/A REGISTRATION STATEMENT THE SECURITIES ACT OF 1933 TOP SHIPS INC. (Exact name of registrant as specified in its charter) Republic of the Marshall Islands (State or other jurisdiction of incorporation or organization) N/A (I.R.S. Employer Identification No.) 1 Vas. Sofias and Meg. Alexandrou Str 15124 Maroussi, Greece (Address and telephone number of Registrant's principal executive offices) Seward & Kissel LLP Attention:Gary J. Wolfe, Esq.
